Citation Nr: 1711002	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-14 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to November 12, 2009 for the grant of service connection for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1940 to January 1946.  The Veteran died in May 2002 and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY.  In that decision, in pertinent part, the RO granted entitlement to service connection for the cause of the Veteran's death, effective from November 12, 2009.  The appellant disagreed with the effective date of the grant of service connection for the cause of the Veteran's death and this appeal ensued. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's initial claim for entitlement to DIC was filed at the RO on June 7, 2002.  This claim was denied in an April 19, 2004 Board Decision.  

2.  The appellant filed to reopen her previously denied claim for entitlement to DIC on November 12, 2009.  Service connection for DIC was subsequently granted, effective November 12, 2009. 

3.  There was no informal or formal claim, or written intent to file a claim for service connection for DIC dated after the April 19, 2004 Board denial and prior to the November 12, 2009 claim to reopen. 

4.  The appellant has not raised a claim of entitlement to revision of the April 2004 Board decision of denial of service connection for DIC based upon clear and unmistakable error (CUE).


CONCLUSION OF LAW

The criteria for an effective date prior to November 12, 2009 for the grant of service connection for DIC benefits based on the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.152, 3.155, 3.303, 3.304, 3.307, 3.309, 3.312, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

With regard to the claim for an earlier effective date for the grant of service connection for the cause of the Veteran's death, this is a downstream issue flowing from the initial grant of the underlying claim.  Here, the appellant is challenging the effective date assigned for the grant of service connection for the cause of the Veteran's death following entitlement to it.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence to the extent possible, and the appellant has declined to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim with regard to the proper effective date for the grant of service connection for the cause of the Veteran's death.
Analysis

The appellant seeks an effective date prior to November 12, 2009 for the grant of service connection for the cause of the Veteran's death.  She contends that the effective date should be in June 2002 following her husband's death, when she initially filed for service connection for DIC, which was subsequently denied in a final Board decision.  See April 2015 Notice of Disagreement.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b)(1) (West 214); 38 C.F.R. § 3.400(b) (2016).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2016); Norris v. West, 12 Vet. App. 413 (1999). 

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304 (2016).

In this case, the basic facts are not in dispute.  The appellant initially filed for service connection for DIC on June 7, 2002.  In an April 19, 2004 Board decision, the Board denied service connection for DIC, which was later affirmed by the Court of Appeals for Veterans Claims (Court) in a November 28, 2006 Order.  The appellant did not appeal that decision further.  She filed a motion for reconsideration but subsequently withdrew that request in September 2013 through her attorney to pursue her claim at the Court.

Several years later, in November 2009, the appellant filed an application to reopen a claim of service connection for DIC.  In an February 2015 rating decision, the RO granted service connection for DIC effective November 12, 2009, the date of receipt of the Veteran's petition to reopen. 

Initially, the Board notes that in various correspondences, the appellant asserts that she is entitled to an effective date for service connection for DIC in 2002.  As noted above, the Board does not disagree that the appellant first filed a claim for service connection for DIC in June 2002 and that some evidence relied upon by the RO to grant service connection in February 2015 was of record prior to the April 2004 Board decision.  However, there was a final Board decision, which was affirmed by the Court and she has not alleged CUE with specificity with respect to that decision.  See 38 U.S.C.A. §§ 7105, 5109A (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  Therefore, the April 2004 Board decision is final.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. §§3.104, 20.302, 20.1100 (2003).

Since a claim for service connection for DIC was denied in the April 2004 Board decision, the effective date of an award of service connection for DIC is governed by the rules related to claims which are reopened with new and material evidence.  See 38 U.S.C.A. § 7104 (West 2014). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2016). 

In this case, the Board finds no evidence of an informal or formal claim for service connection for DIC, or a written intent to file an application to reopen her previously denied claim filed after the April 2004 Board denial and the November 2006 Court Order, and prior to the November 12, 2009 application to reopen.  The first evidence of an intention to reopen her previously denied claim after the April 2004 denial was received in November 2009.  Subsequent to the April 2004 decision denying service connection, it was not until November 12, 2009 that the appellant submitted another statement to VA specifically seeking to reopen her claim for entitlement to DIC.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the appellant's application to reopen her claim for service connection on November 12, 2009.  There is no legal entitlement to an earlier effective date of service connection for DIC.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Because the claim for DIC found a nexus between service and the cause of the Veteran's death, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the date the appellant filed her original claim (or any earlier) because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for the appellant's DIC claim. 

Accordingly, the Board finds that the November 12, 2009 effective date for the grant of service connection for DIC was proper as a matter of law.  As the law and not the facts are dispositive, the benefit-of-the-doubt rule does not apply, and entitlement to an earlier effective date must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.400(q)(2) (2016).


ORDER

An effective date prior to November 12, 2009 for the grant of service connection for (DIC) benefits based on service connection for the cause of the Veteran's death is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


